Freeman, J.,
delivered the opinion of the court.
This bill was filed to enforce the lien of mechanics, and furnishers of materials, for repairing and furnishing a house known as the “ Grand Opera House,” in the city of Nashville.
The only question presented for decision is, whether the things claimed to have been furnished, give a lien on the house and lot?
The - matters disputed are stage machinery, such as. pulleys, rollers for cylinders, etc., used for fitting up the stage — some attached and some not — chairs furnished and fitted to the floor, and seats for accommodation of' the audience, painting the scenery, curtains, and the like.
Are these materials furnished for the house, giving a lien in favor of mechanics, undertakers, founder and-*524machinist, who do work, or any part of the work, ■or furnish materials, or any part of the materials, or puts on a house any fixtures, machinery, or material either of wood or metal, as provided by the Code, section 1981?
We have no doubt of the correctness of the conclusion of the chancellor, that these parties were entitled to the mechanic’s lien.
The nature of the thing done, and the character of the house repaired, and for which the materials were furnished, as well as the intent of the party building, serve to guide to the correct conclusion as to whether the work done was work on the house, and became part of it. These elements are better guides than the old idea as to fixtures, which was whether the thing was - permanently attached and fixed in or to the freehold.
In getting up a theatre the whole building considered in reference to its uses, makes the house contracted for, all that serves to complete and furnish such a house for the purpose designed, makes up the house and is part of it when completed.
Scenery, seats, pulleys, etc., and the like make up a necessary part of a building designed for theatrical -exhibitions as much as do the counters on which goods are exposed for sale in a retail mercantile store. It is probable the scenery and other articles herein mentioned, are as permanently attached to and were a part of the building as such counters.
We see no error in the decree of the chancellor ■on this subject, and affirm the same with costs.